Citation Nr: 0803088	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  03-33 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a right leg/knee 
disability, including as secondary to a service-connected 
right ankle/foot disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from April 
1974 to June 1976 and had subsequent reserve service, with 
periods of active duty for training (ACDUTRA).  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a May 2002 rating decision of the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
VA Form 9 (substantive appeal) received by the RO in November 
2003, the veteran requested a hearing before a Veterans Law 
Judge.  Later in November 2003, he withdrew the hearing 
request.  The case was previously before the Board in April 
2005 and July 2006, when it was remanded for further 
development of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

A February 1992 letter from the Department of the Army notes 
the veteran's reserve service records were lost because of an 
administrative error.  VA has a heightened duty to assist the 
veteran in developing his claim since the records have been 
lost.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In July 2006, the Board remanded this case to obtain a VA 
examination to determine the nature of the veteran's right 
leg/knee disability, including whether it was incurred in or 
aggravated by service or was caused or aggravated by his 
service-connected right ankle disability.  While the August 
2006 VA examiner provided a diagnosis of "mild degenerative 
joint disease of the knees" and addressed whether the right 
knee disorder was caused by his service-connected right ankle 
disability, he did not address whether it was aggravated by 
his service-connected right ankle disability or whether it 
resulted from an injury in service.  Notably, while the 
examiner provided a detailed account of the evidence in the 
veteran's claims file, he did not mention the April 1990 SMR 
submitted by the veteran that indicated he was seen for 
numbness in his right thigh.  The August 2006 VA examination 
report does not provide the Board with sufficient detail 
regarding the medical issues surrounding the veteran's 
service connection claim (for both direct and secondary 
service connection).  Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  Also, a remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  While the Board regrets 
further delay in this case, it has no recourse but to remand 
the case to the RO to obtain an adequate medical opinion 
addressing both direct and secondary service connection.  

Additionally, the August 2006 VA examiner noted that he 
reviewed electronic VA progress notes and that he ordered x-
rays of both knees, the right ankle, and the left foot.  The 
most recent VA treatment records associated with the claims 
file are from September 2003.  VA treatment records are 
constructively of record, may be pertinent to his claim, and 
must be secured.  

Accordingly, the case is REMANDED for the following:

1.	The RO should update the record with any 
VA treatment records since September 2003.

2.	The RO should forward the veteran's claims 
file to the August 2006 VA examiner (if 
available, to another orthopedic 
specialist, if not) for review and an 
updated medical opinion regarding the 
etiology of the veteran's right leg/knee 
disorder.  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  The examiner should 
opine: 1) whether it is at least as likely 
as not (a 50% or better probability) that 
the veteran's right knee/leg disability is 
related to an injury in service (including 
during ACDUTRA service) or otherwise 
related to service; and 2) whether it was 
aggravated by his service-connected right 
ankle/foot disability.  The examiner 
should note all service and post-service 
records of treatment for the right 
knee/leg and must explain the rationale 
for all opinions given.

3.	The RO should then re-adjudicate the claim 
(on both direct and secondary bases).  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



